Citation Nr: 1626620	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to April 1996.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  Throughout the appeal process, the Veteran's right knee arthritis has been characterized by pain with functional loss; at the most recent VA examination in October 2014, there was limitation of flexion to 110 degrees with additional functional loss (additional loss of 5 degrees of flexion) due to limited or excess movement, pain, weakness, excess fatigability, and incoordination during flare-ups.  

2.  Throughout the appeal process, the Veteran's left knee arthritis has been characterized by pain with functional loss; at the most recent VA examination in October 2014, there was limitation of flexion to 115 degrees with additional functional loss (additional loss of 5 degrees of flexion) due to limited or excess movement, pain, weakness, excess fatigability, and incoordination during flare-ups.  


CONCLUSIONS OF LAW

1.  For the entire claims period on appeal, the criteria for a rating of 20 percent, but not greater, for traumatic arthritis of the right knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2015).  

2.  For the entire claims period on appeal, the criteria for a rating of 20 percent, but not greater, for traumatic arthritis of the left knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, DC 5260 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a complete or  substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist was satisfied by a letter dated in May 2008.  See 38 U.S.C.A. § 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran, his spouse and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The appellant was afforded the opportunity to testify before a VLJ by videoconference in May 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2)  (2015) requires that the decision review officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to increased ratings  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Specific Rating Criteria for 
Bilateral Traumatic Arthritis of the Knees and
Background and Analysis

The Veteran contends that his current service-connected right and left knee conditions are much worse than his current 10 percent ratings reflect.  Specifically, he asserts that he experiences severe pain, stiffness, and weakness during flare-ups which result in additional functional loss.  The Board finds that the evidence of record demonstrates a disability picture with additional functional loss based on these flare-ups and pain, as contemplated under DeLuca.  8 Vet. App. at 206-07.  Therefore, the claims for increased ratings for both the right and left knees are granted, and disability ratings are increased to 20 percent.  

It is noted that VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Specifically, VAOPGCPREC 9-98 provides that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 (2015).  Such is the case here, as service connection has already been established separately for right and left knee instability.  Claims for increased ratings for instability of the knees are not before the Board at this time, and the current decision is limited to the claims for ratings in excess of 10 percent for traumatic arthritis of the right and left knees.  

Traumatic arthritis, confirmed by X-ray, is rated as degenerative arthritis under DC 5010-5003.  38 U.S.C.A. § 4.71a, DC 5003 (2015).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations...20%

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups...10%

Note 1:  The 20% and 10% ratings based on X-ray findings will not be combined with ratings based on limitation of motion.

Note 2:  The 20% and 10% ratings based on X-ray findings will not be utilized in rating conditions listed under DC 5013 to 5024, inclusive.  

38 C.F.R. Part 4, DC 5003 (2015).  

The Veteran's right and left knee conditions have been rated under DC 5260.  DC 5260 provides for the evaluation of limitation of flexion of the knee.  38 C.F.R. § 4.71(a) (2015).  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when it is limited to 30 degrees; and a 30 percent rating is warranted where flexion is limited to 15 degrees.  Id.  

The Veteran's claims file is rife with both VA and private treatment records and examinations, as well as lay statements and testimony from the Veteran and his wife.  A thorough examination of the evidence of record reveals that the Veteran's right and left knee conditions are worse than that contemplated by the current 10 percent ratings under DC 5260 for limitation of ROM.  According to the medical examinations of record, the Veteran's actual ROM does not meet objective criteria warranting a rating in excess of 10 percent; however, the Board finds that the competent lay evidence and demonstrates knee symptomology which warrants increased ratings.  See DeLuca, supra.  

During the appeal process, the Veteran has been afforded three VA Compensation and Pension examinations to assess the nature and severity of his service-connected right and left knee disabilities, in August 2008, May 2010, and October 2014.  Along with these VA examinations, the claims file contains numerous private treatment records regarding treatment for his bilateral knee conditions.  The Board will discuss these examinations and findings in turn. 

Upon VA examination in August 2008, the Veteran reported primarily bilateral knee problems.  In the left knee, he experienced swelling, pain, grinding, and popping.  He was not able to accomplish deep knee bends, or twist.  His condition had progressively worsened.  He also experienced pain in the right knee even with sitting.  There was also popping and grinding of this knee.  Range of motion (ROM) in the right knee was from 0 degrees of extension to 130 degrees of flexion.  The left knee showed 0 to 125 degrees.  There was crepitus in both knees.  Functional loss included decreased mobility and pain with effects on daily activities, to include sports and exercise.  

Private magnetic resonance imaging (MRI) tests of the knees were conducted in March 2010.  MRI of the right knee showed complex tearing of the body and posterior horn of the medial meniscus.  There was also high grade chondromalacia of the medial tibiofemoral joint and of the trochlea, tricompartment osteoarthritis, moderate knee joint effusion, and nonossifying fibromas of the distal femur.  MRI of the left knee showed moderate tricompartment osteoarthritis, worse at the medial tibiofemoral joint.  There was extensive high grade chondromalacia at the medial tibiofemoral joint.  There was focal chondromalacia of the lateral tibiofemoral joint posteriorly and some degree of chondromalacia involving the trochlear groove.  There was degenerative signal in the anterior horn of the lateral meniscus and complex tearing of the body and posterior horn of the medial meniscus with medial subluxation of the meniscus.  

When examined by VA in May 2010, the Veteran again reported bilateral knee pain, stiffness, and weakness that had progressively worsened.  ROM was 0 to 110 degrees on the right and 0 to 90 degrees on the left.  Functional limitations included moderate effect on exercise, sports, and recreation, with mild effects on chores and shopping.  

Private treatment records dated in 2013 and 2014 show that the Veteran continued to be seen for bilateral knee complaints.  

VA examination report dated in October 2014 showed continued complaints of knee pain associated with degenerative joint disease (DJD).  ROM was 0 to 110 degrees on the right and 0 to 115 degrees on the left.  After repetitive testing, right knee ROM was from 0 to 105 degrees, and left knee ROM was 0 to 110 degrees.  Functional limitations were due to less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The examiner noted that pain, weakness, and incoordination significantly limited functional ability during flare-ups or when both knees were used repeatedly over a period of time.  

The Virtual VA paperless claims file includes VA treatment records dated in 2015.  These documents reflect that the Veteran continued to be seen for bilateral knee complaints.  He was on medication for arthritis pain and used a cane.  

At his 2016 hearing, the Veteran testified that since the most recent VA examination in 2014, he had had knee injections, but this only resulted in relief for about two days.  (Hrg. Tr. at pg. 5.)  

As noted above, under DC 5260, a 20 percent rating is warranted only when flexion is limited to 30 degrees, and a 30 percent is only warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71(a) (2015).  Even at the Veteran's worst, the Veteran's objective evaluations of flexion do not approach the degree which would warrant a higher rating than his current 10 percent ratings for each knee.  

The Board notes that even under DC 5261, for limitation of knee extension, a 30 percent rating is warranted only where extension is limited to 15 degrees.  38 C.F.R. § 4.71(a) (2015).  Likewise, no evaluation of extension in any competent medical records reveals such a level of diminished ROM.  

However, as noted above, the VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include those factors not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  These provisions are to be considered in conjunction with the DCs.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Here, the Veteran was initially granted 10 percent ratings for his right and left knees based on other impairment of the knee with recurrent subluxation or lateral instability pursuant to DC 5257.  Slight impairment warrants a 10 percent rating.  Moderate impairment warrants a 20 percent rating, and severe impairment warrants a 30 percent rating.  As already noted, the Veteran has since established separate disability ratings in each knee for lateral instability, and is rated for such pursuant to this code.  Currently, as to the claims for ratings in excess of 10 percent for traumatic arthritis of the right and left knees, the Veteran is rated pursuant to DC 5003 which provides for a 10 percent rating in each knee.  To receive ratings in excess of 10 percent for each knee pursuant to DC 5260 or 5261, the Veteran would have to show flexion limited to 45 degrees or extension limited to 15 degrees.  Such is not indicated.  

However, as noted above, the VA may, in additional to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences additional functional loss due to pain, as contemplated by DeLuca, 8 Vet. App. 202, 204-07, and 38 C.F.R. §§ 4.59 (2015).  The evidence of record shows that the Veteran has suffered from additional functional loss due to severe pain throughout the appeal process.  As noted in the VA examinations in 2008, 2010, and 2014, there have been additional functional limitations due to his knee pain, swelling, fatigability, and incoordination.  Recent testimony from the Veteran notes that knee injections have brought only temporary relief.  

The Board finds that the Veteran's objective results of ROM do not warrant a rating in excess of 10 percent for either knee under the applicable DCs.  However, such a rating does not contemplate factors laid out in 38 C.F.R. § 4.59 (2015), or DeLuca, 8 Vet. App. 202, and does not contemplate the additional functional loss due to pain and flare-ups as described by the Veteran.  The Board finds that such symptoms, as noted herein, are akin to the type of limitations contemplated by the 20 percent rating under DCs 5260 and/or 5261.  These symptoms are not akin, however, to the type of limitations contemplated for a 30 percent rating under these codes - that is, extension limited to 20 degrees or flexion limited to 15 degrees.  Accordingly, the Board finds that the Veteran's right and left knee conditions each warrant a higher rating of 20 percent, as contemplated by Deluca, 8 Vet. App. 202.  

The Board also finds that DCs 5256, 5258, 5259, 5262, and 5263 do not provide for a higher rating, as there is no evidence of ankylosis, malunion of tibia or fibula, subluxation, a dislocated semilunar cartilage, or genu recurvatum.  See 38 C.F.R. § 4.71(a) (2015), DCs 5256, 5258, 5259, 5262 and 5263 (2015).  

Other Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2015), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  
See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria.  The rating criteria adequately contemplate the signs, symptoms, and effects reported by the Veteran.  See 38 C.F.R. §§ 4.130 (2015), DCs 5257, 5260, 5261.  Accordingly, the severity, frequency and kind of symptoms, the Veteran's right and left knee conditions manifest are contemplated by the rating criteria.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, instability or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59 (2015); Mitchell, 25 Vet. App. at 37.  

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The symptoms of the Veteran's service-connected traumatic arthritis of the right and left knees are adequately compensated in the disability ratings assigned, and he does not have symptoms associated with his knee conditions that have been left uncompensated or unaccounted for by the assignment of the schedular ratings. 

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the newly assigned schedular ratings.  Finally, it is clear that the Veteran's knees are relatively disabling; however, it is not clear to the Board that the Veteran should be entitled to more than 20 percent for each knee.  Thus, the Board has endeavored to provide multiple ratings under various DCs so that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban 6 Vet. App. at 261-62.  

Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  Referral for consideration of an extraschedular rating is therefore not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) (2015) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

Entitlement to an increased rating of 20 percent, but no greater, for traumatic arthritis of the right knee is granted, for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an increased rating of 20 percent, but no greater, for traumatic arthritis of the left knee is granted, for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


